                                                                                      1   CHRISTENSEN JAMES & MARTIN, CHTD.
                                                                                          Evan L. James, Esq. (7760)
                                                                                      2   Wesley J. Smith, Esq. (11871)
                                                                                          7440 W. Sahara Avenue
                                                                                      3   Las Vegas, Nevada 89117
                                                                                          Telephone: (702) 255-1718
                                                                                      4   Facsimile: (702) 255-0871
                                                                                          Email: elj@cjmlv.com, wes@cjmlv.com
                                                                                      5   Counsel for Plaintiffs Board of Trustees
                                                                                          of the International Painters and Allied
                                                                                      6   Trades Industry Pension Fund, et al.
                                                                                      7                         UNITED STATES DISTRICT COURT
                                                                                      8                                 DISTRICT OF NEVADA
                                                                                      9                                          *****
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10   BOARD OF TRUSTEES OF THE                        CASE NO.: 2:18-cv-01055-JAD-PAL
CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                          INTERNATIONAL PAINTERS AND
                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11   ALLIED TRADES INDUSTRY PENSION
                                                                                          FUND; BOARD OF TRUSTEES OF THE
                                                                                     12   PAINTERS, GLAZIERS AND                          STIPULATION AND ORDER
                                                                                          FLOORCOVERERS JOINT                             EXTENDING RESPONSIVE
                                                                                     13   APPRENTICESHIP AND JOURNEYMAN                   PLEADING DUE DATE
                                                                                          TRAINING TRUST; BOARD OF
                                                                                     14   TRUSTEES OF THE FINISHING TRADES
                                                                                          INSTITUTE; BOARD OF TRUSTEES OF
                                                                                     15   THE SOUTHERN NEVADA GLAZIERS
                                                                                          AND FABRICATORS PENSION TRUST
                                                                                     16   FUND; BOARD OF TRUSTEES OF THE
                                                                                          PAINTERS AND ALLIED TRADES
                                                                                     17   LABOR-MANAGEMENT COOPERATION                    Date: Thursday, October 18, 2018
                                                                                          INITIATIVE; and BOARD OF TRUSTEES               Time: N/A
                                                                                     18   OF THE SOUTHERN NEVADA PAINTERS
                                                                                          AND DECORATORS AND GLAZIERS
                                                                                     19   LABOR-MANAGEMENT COOPERATION
                                                                                          COMMITTEE TRUST,
                                                                                     20
                                                                                                                Plaintiffs,
                                                                                     21
                                                                                          vs.
                                                                                     22
                                                                                          RIGHTWAY DRYWALL & PAINT, LLC;
                                                                                     23   JOHN DOES I-XX, inclusive; and ROE
                                                                                          ENTITIES I-XX, inclusive,
                                                                                     24
                                                                                                                Defendants.
                                                                                     25

                                                                                     26          The parties, through respective counsel, hereby report to the Court and stipulate
                                                                                     27   as follows:
 1          1.    The parties have engaged in informal discovery whereby a partial audit of
 2   Defendant’s wage records was conducted.
 3          2.    The parties have the initial audit report and the Defendant is being provided
 4   a thirty (30) day period in which to evaluate the report and respond if so desired.
 5          3.    This Stipulation is made in an effort to reduce litigation burdens on the
 6   Court and the parties.
 7          4.    This Stipulation and subsequent order have no preclusive effect on the audit,
 8   the parties positions, discovery, evidence or otherwise.
 9          5.    The parties stipulate to a responsive pleading due date of October 18, 2018.
10   Dated this 17th day of September, 2018.
11        CHRISTENSEN JAMES & MARTIN                     MARQUIZ LAW OFFICE, P.C.
12        By: /s/ Evan L. James                          By: /s/ Craig A. Marquiz
          Evan L. James, Esq. (7760)                     Craig A. Marquiz, Esq. (7437)
13        7440 W. Sahara Avenue                          3088 Via Flaminia Court
          Las Vegas, Nevada 89117                        Henderson, NV 89052
14        Ph: (702) 255-1718                             Ph: (702) 263-5533
          Attorneys for Plaintiffs                       Attorney for Defendant
15

16

17                                            ORDER
18
          It is so Ordered.
19                                               __________________________
                                                 United States Magistrate Judge
20                                               Peggy A. Leen
21                                               Dated: October 3, 2018
22
     CHRISTENSEN JAMES & MARTIN
23
     By: /s/ Evan L. James
24   Evan L. James, Esq. (7760)
     7440 W. Sahara Avenue
25   Las Vegas, Nevada 89117
     Ph: (702) 255-1718
26   Attorneys for Plaintiffs

27


                                                -2-
